     Case 1:20-cv-00391-AWI-GSA Document 17 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER HEIM,                                       1:20-cv-00391-AWI-GSA (PC)

12                        Plaintiff,
                                                              ORDER DENYING MOTION FOR
13            v.                                              APPOINTMENT OF COUNSEL

14    JANE DOE, et al.,                                       (Document #15)

15                        Defendants.
16

17           On December 21, 2020, plaintiff filed a motion seeking the appointment of counsel.

18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,

19   113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent

20   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the

21   Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success

27   of the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                          1
     Case 1:20-cv-00391-AWI-GSA Document 17 Filed 01/04/21 Page 2 of 2


 1          In the present case, the court does not find the required exceptional circumstances. At this

 2   early stage in the proceedings, the court cannot make a determination that plaintiff is likely to

 3   succeed on the merits. Plaintiff’s first amended complaint, filed on May 14, 2020, awaits

 4   screening by the court. (Doc. 13.) Moreover, on December 21, 2020, plaintiff filed a motion to

 5   amend the first amended complaint, and today, on January 4, 2021, plaintiff lodged a proposed

 6   second amended complaint. (Docs. 14, 16.) Until the court rules on plaintiff’s motion to amend

 7   and finds that Plaintiff states cognizable claims in the complaint, service of process shall not be

 8   initiated upon the defendants. In addition, based on a review of the record in this case, the court

 9   finds that plaintiff can adequately articulate his claims.

10          Plaintiff argues that he cannot afford counsel and his resources are limited because he is

11   incarcerated. While these conditions make litigation challenging, they do not amount to

12   exceptional circumstances under the law. Therefore, Plaintiff’s motion shall be denied without

13   prejudice to renewal of the motion at a later stage of the proceedings.

14          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

15   DENIED, without prejudice.

16
     IT IS SO ORDERED.
17

18      Dated:     January 4, 2021                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                                         2
